DETAILED ACTION
Claims 1-20 are pending.  Claims 17-20 are withdrawn following restriction.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restrictions
Applicant's election without traverse of claims 1-16 in a phone call with Brett P. Belden (Reg. No. 57,705) on 3/9/22 is acknowledged.  Elected claims 1-16 recite a system and method for generating a digital twin based on collected information from a building device, generating performance information and making a recommendation [0186-0184 Fig. 13] while withdrawn claims 17-20 recite a different invention: a system for generating digital twins, selecting a digital twin and inputting a control command for the digital twin to control a building device [0194-0196 Fig. 14D].  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-3, 6-11 and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data (a 
Claim 1 recites a building management system (BMS), i.e. a machine, which is a statutory category of invention.  The claim recites the following steps: 
generate a building device digital twin for the physical building device based on the received environmental inputs and the received environmental outputs, 
wherein the building device digital twin comprises a model for predicting behavior of the physical building device; 
generate a predicted future performance of the physical building device based on the building device digital twin; and 
generate a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating an abstract model, making predictions based on the  model and then determining a recommendation for a change to a machine that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the system is a building management system (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)),  that processing circuits are used and that the model is ‘digital’ (merely applying the exception with a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. that the system is a building management system (linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h)), that processing circuits are used and that the model is ‘digital’ (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) and receiving environments inputs and outputs (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Note that building management systems are well understood, routine and conventional, see Kim et al. U.S. Patent Publication No. 20060212175, paragraph 0006 and the references cited below in the rejection under 35 U.S.C. § 103, and are not considered significantly more.  Thus the claim is not patent eligible.
Claim 2 recites that a natural language request is made and the recommendation is made in response that is within the capability of a human being. Thus this claim recites an abstract idea.
Claim 3 recites presenting the abstract recommendation via a user interface (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and lists various 
Claim 6 recites further details of the model generation process, i.e. that it involves generating a decision forest regression model (a known abstract mathematical process), training the decision forest regression model (applying generic computing technology to perform a known mathematical process — see MPEP 2106.04(a)(2) III C) dividing the inputs into training and scoring data sets and generating a performance metric based on the scoring data set (data manipulation and calculation that may be performed by a human).  Note that decision forest regression is well-understood, routine, conventional, see Gal (cited below), Benndorf et al. U.S. Patent Publication No. 20190361921, or Tsou et al. U.S. Patent Publication No. 20180189667.  Thus this claim recites an abstract idea.
Claim 7 recites receiving current environmental inputs (mere data gathering, see MPEP 2106.05 I A) and generating simulated environmental outputs based on a model and the received current environmental inputs (calculation that may be performed by a human). Thus this claim recites an abstract idea.
Claim 8 recites receive real-time environmental inputs (mere data gathering, see MPEP 2106.05 I A), generating a three-dimensional view of the building and the physical building device (a human is capable of producing a view, e.g. on paper) and presenting the three-dimensional view of the building and the received inputs to a user via an interface (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information).  Also note that the three-dimensional view is tangential to the inventive concept, at least because it is not directly linked to the other claim elements.  Thus this claim recites an abstract idea.

Claims 10-11 and 14-16 recite similar limitations to claims 2-3 and 6-8, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 2-3 and 6-8.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gervais U.S. Patent Publication No. 20190278242 (hereinafter Gervais) in view of Fox et al. U.S. Patent Publication No. 20170361259 (hereinafter Fox).
Regarding claim 1, Gervais teaches building management system (BMS) [0118-0121, Figs. 1 and 8 — environment controllers 100… first and second locations may consist of different buildings, different floors of the same building… Each environment controller 100 represented 300, at least one user 10, and at least one controlled appliance 400] comprising: 
one or more processing circuits [0040-0041, Fig. 1 — training server 200 comprises a processing unit 210, memory 220, a communication interface 230… processing unit 210 comprises one or more processors] configured to: 
receive, from a physical building device of a building, environmental inputs and environmental outputs of the physical building device [0007 — The predictive model is generated by a neural network training engine. The training consists in feeding the neural network training engine with a plurality of inputs and corresponding expected output(s); 0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model allowing control of the appliance 400 (device)… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212receives current environmental characteristic values and set points (environmental inputs and environmental outputs); 0048, Fig. 2 — measured current temperature; 0054-0055, Fig. 2 — Examples of set points include target environmental characteristic values, such as a target temperature; 0074-0076, Fig. 7 — method 500 comprises the step 530 of transmitting the at least one current environmental characteristic value and the at least one set point to the training server 200]; 
generate a building device digital twin for the physical building device based on the received environmental inputs and the received environmental outputs [0007 — The predictive model is generated by a neural network training engine. The training consists in feeding the neural 500 are implemented by the training server 200, to generate the predictive model… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212receives current environmental characteristic values and set points (environmental inputs and environmental outputs)], 
wherein the building device digital twin comprises a model for predicting behavior of the physical building device [0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model allowing control of the appliance 400 (device)l… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase.  When the training phase is completed, the predictive model is transmitted to the environment controller 100. The environment controller 100 uses the predictive model to infer command(s) for controlling the appliance 400, based on current operating conditions of the environment controller 100; 0115, 0125 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400) based on inputs (at least one environmental characteristic value received from the sensor(s) 300]; 
generate a predicted future performance of the physical building device based on the building device digital twin [0115, 0125 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling 
But Gervais fails to clearly specify generating a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device.
However, Fox teaches a processor [0022, Fig. 2 —  one or more processors 102] configured to generate a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device [0020-0021, Fig.1 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… HVAC system 22 (physical device) in dwelling/building 20; 0024 — prediction module 130 operates (or causes the computing device 100 to operate) to predict a replacement status of the air filter 34 otherwise installed in the HVAC system 22… “replacement status” relates to a remaining useful life of the air filter 34; 0032 — the algorithm(s) may involve “predicting future HVAC runtime” so as to recommend a date by which the filter is likely to reach is end of life; 0047 —  systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the user].
Gervais and Fox are analogous art.  They relate to building management systems, particularly predictive HVAC control systems.

One of ordinary skill in the art would have been motivated to do this modification to accurately predict and communicate the need for system maintenance, as taught by Fox [0002-0003, 0008].
Regarding claim 3, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above.  
Further, Fox teaches wherein the one or more processing circuits [0022, Fig. 2 — one or more processors 102] are configured to: 
present, via a user interface of a user device, the recommendation [0020-0022, Figs.1-2 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… computing device 100 can assume various forms known in the art and capable of electronically executing the operations described below. For example, the computing device 100 can be, or can be provided as part of, a mobile device (e.g., mobile smart phone, tablet computer, personal digital assistant (PDA), laptop computer, media player, etc...  mobile device 126; 0047 — systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the use…  a mobile application for, for example, a homeowner where they could receive filter replacement notifications through the application], 

an indication to schedule preventative maintenance for the physical building device [0020-0021, Fig.1 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… HVAC system 22 (physical device) in dwelling/building 20; 0024 — prediction module 130 operates (or causes the computing device 100 to operate) to predict a replacement status of the air filter 34 otherwise installed in the HVAC system 22… “replacement status” relates to a remaining useful life of the air filter 34; 0032 — the algorithm(s) may involve “predicting future HVAC runtime” so as to recommend a date by which the filter is likely to reach is end of life; 0047 —  systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the user; 0037 —  useful life of the filter 34, and reflects or represents an estimate of the length of time the filter 34 can be exposed to (or handle) forced airflow and continue to perform at an acceptable level (e.g., is unlikely to have become clogged or dirtied to an unacceptable level that otherwise negatively affects performance of the HVAC system 22]; 
an indication to adjust an operating parameter of the physical building device; and 
an indication of an adjustment to make to a future design of the physical building device.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and 
One of ordinary skill in the art would have been motivated to do this modification to accurately predict and conveniently communicate the need for system maintenance directly to a user, as taught by Fox [0002-0003, 0008, 0022, 0047].
Regarding claim 4, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above.  
Further, Gervais teaches generating an operating parameter update for an operating parameter of the physical building device; and control, via the physical building device, an environmental condition of the building based on the operating parameter update [0002 —  an environment controller, which receives measured environmental characteristic values, generally from external sensors, and in turn determines set points or command parameters to be sent to controlled appliances; 0046 —  environment controller 100 uses the predictive model to infer command(s) for controlling the appliance 400; 0082-0083, Fig. 4 — transmitting the one or more commands to the environment controller 100 via the communication interface 230…  receiving the one or more commands from the training server 200 via the communication interface 230, and transmitting the one or more commands to the controlled appliance 400].
Regarding claim 9, Gervais teaches a method [0009 — a method for generating a predictive model for controlling an appliance] comprising: 
receiving, from a physical building device of a building, environmental inputs and environmental outputs of the physical building device [0007 — The predictive model is generated by a neural 500 are implemented by the training server 200, to generate the predictive model allowing control of the appliance 400 (device)… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212receives current environmental characteristic values and set points (environmental inputs and environmental outputs); 0048, Fig. 2 — measured current temperature; 0054-0055, Fig. 2 — Examples of set points include target environmental characteristic values, such as a target temperature; 0074-0076, Fig. 7 — method 500 comprises the step 530 of transmitting the at least one current environmental characteristic value and the at least one set point to the training server 200]; 
generating a building device digital twin for the physical building device based on the received environmental inputs and the received environmental outputs [0007 — The predictive model is generated by a neural network training engine. The training consists in feeding the neural network training engine with a plurality of inputs and corresponding expected output(s); 0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212receives current environmental characteristic values and set points (environmental inputs and environmental outputs)], 
500 are implemented by the training server 200, to generate the predictive model allowing control of the appliance 400 (device)l… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase.  When the training phase is completed, the predictive model is transmitted to the environment controller 100. The environment controller 100 uses the predictive model to infer command(s) for controlling the appliance 400, based on current operating conditions of the environment controller 100; 0115, 0125 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400) based on inputs (at least one environmental characteristic value received from the sensor(s) 300]; 
generating a predicted future performance of the physical building device based on the building device digital twin [0115, 0125 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400 (device)) based on inputs (at least one environmental characteristic value received from the sensor(s) 300].
But Gervais fails to clearly specify generating a recommendation based on the predicted future performance of the physical building device, the recommendation indicating one or more changes to implement on the physical building device.
130 operates (or causes the computing device 100 to operate) to predict a replacement status of the air filter 34 otherwise installed in the HVAC system 22… “replacement status” relates to a remaining useful life of the air filter 34; 0032 — the algorithm(s) may involve “predicting future HVAC runtime” so as to recommend a date by which the filter is likely to reach is end of life; 0047 —  systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the user].
Gervais and Fox are analogous art.  They relate to building management systems, particularly predictive HVAC control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by Gervais, by incorporating the above limitations, as taught by Fox.  
One of ordinary skill in the art would have been motivated to do this modification to accurately predict and communicate the need for system maintenance, as taught by Fox [0002-0003, 0008].
Regarding claim 11, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 3.  
Regarding claim 12, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 4.  
Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gervais and Fox in view of Alvarez et al. U.S. Patent No. 10360304 (hereinafter Alvarez).
Regarding claim 2, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above.  
Further, Fox teaches that processing circuits [0022, Fig. 2 — one or more processors 102] are configured to receive an input from a user of a user device comprising a request for generation of analytics for the physical building device [0046 — the filter prediction operation for a particular air filter is terminated or ends once the replacement status indicates that the air filter 34 should be replaced. A notification is optionally delivered to the user as described below… the filter prediction operation is then re-initiated (e.g., automatically or in response to a user prompt) (request for generation of analytics)]; 
determine the request for the generation of analytics for the physical building device; and generate the recommendation in response to determining the request for the generation of analytics [0020-0021, Fig.1 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… HVAC system 22 (physical device) in dwelling/building 20; 0024 — prediction 130 operates (or causes the computing device 100 to operate) to predict a replacement status of the air filter 34 otherwise installed in the HVAC system 22… “replacement status” relates to a remaining useful life of the air filter 34; 0032 — the algorithm(s) may involve “predicting future HVAC runtime” so as to recommend a date by which the filter is likely to reach is end of life; 0046-0047 — the filter prediction operation for a particular air filter is terminated or ends once the replacement status indicates that the air filter 34 should be replaced. A notification is optionally delivered to the user as described below… the filter prediction operation is then re-initiated (e.g., automatically or in response to a user prompt) (request for generation of analytics) … systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the user].
But the combination of Gervais and Fox fails to clearly specify a natural language input and performing natural language processing.
However, Alvarez teaches a natural language input and performing natural language processing [co1. 3 line 3 – col. 5 line 23 — a specific occupant may send an input via the natural language processing interface 112… The natural language processing interface 112 may receive an interaction from an occupant… the occupant utilizes the natural language processing interface 112 to state “It's quite chilly today.”; 2) the natural language processing interface 112 may further request intent by responding, “Would you like me to turn the heat on?” ; col. 12 line 66 – col. 13 line 44, Figs. 13-14 — an occupant device natural language processing interface 1300 1500 may be a device such as a smartphone,].
Gervais, Fox and Alvarez are analogous art.  They relate to building management systems, particularly predictive HVAC control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Gervais and Fox, by incorporating the above limitations, as taught by Alvarez.  
One of ordinary skill in the art would have been motivated to do this modification to enable an occupant to more easily interact with a building management system using natural language.
Regarding claim 10, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 2.  
Claim(s) 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gervais and Fox in view of Hsiung et al. U.S. Patent Publication No. 20030109951 (hereinafter Hsiung) and Gal U.S. Patent Publication No. 20180143047 (hereinafter Gal).
Regarding claim 6, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above.  
Further, Gervais teaches that one or more processing circuits [0040-0041, Fig. 1 — training server 200 comprises a processing unit 210, memory 220, a communication interface 230… 210 comprises one or more processors] are configured to generate the building device digital twin for the physical building device based on the received environmental inputs and the received environmental outputs [0007 — The predictive model is generated by a neural network training engine. The training consists in feeding the neural network training engine with a plurality of inputs and corresponding expected output(s); 0044-0046, Figs. 1-2 — some of the steps of the method 500 are implemented by the training server 200, to generate the predictive model… dedicated computer program executed by the processing unit 210 comprises a training module 212. The execution of the training module 212 generates the predictive model, through interactions with the environment controller 100 during a training phase — Training module 212receives current environmental characteristic values and set points (environmental inputs and environmental outputs].
But the combination of Gervais and Fox fails to clearly specify generating a model by: generating a decision forest regression model; generating a training data set and a scoring data set by dividing the input data into the training data set and the scoring data set; training the decision forest regression model based on the training data set, wherein the trained decision forest regression model is the model; and generating a performance metric for the decision forest regression model by evaluating the decision forest regression model based on the scoring data set.
However, Hsiung teaches generating a model by: generating a training data set and a scoring data set by dividing the input data into the training data set and the scoring data set [0148-0150, 0170 — The present technique uses cross-validation, which is an operation process used to validate models built with chemometrics algorithms based on training data set. During the process, the training data set is divided into calibration and validation subsets (training and scoring data sets, 
training the model based on the training data set, wherein the trained regression model is the model [0148-0150, 0170 — The present technique uses cross-validation, which is an operation process used to validate models built with chemometrics algorithms based on training data set. During the process, the training data set is divided into calibration and validation subsets. A model is built with the calibration subset and is used to predict the validation subset. The training data set can be divided into calibration and validation subsets called "leave-one-out", i.e., take one sample out from each class to build a validation subset and use the rest samples to build a calibration subset. This process can be repeated using different subset until every sample in the training set has been included in one validation subset]; and 
generating a performance metric for the regression model by evaluating the regression model based on the scoring data set [0148-0150, 0170 — The present technique uses cross-validation, which is an operation process used to validate models built with chemometrics algorithms based on training data set. During the process, the training data set is divided into calibration and validation subsets. A model is built with the calibration subset and is used to predict the validation subset. The training data set can be divided into calibration and validation subsets called "leave-one-out", i.e., take one sample out from each class to build a validation subset and use the rest samples to build a calibration subset. This process can be repeated using different subset until every sample in the training set has been included in one validation subset… The 
Gervais, Fox and Hsiung are analogous art.  They relate to predictive control systems using models.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known decision forest model generation technique of Hsiung for the model generation technique of Gervais and Fox for the predictable result of a building management system and method that performs training based on a divided input data set that facilitates both calibration and model validation.  
But the combination of Gervais and Fox fails to clearly specify generating a decision forest regression model and that a trained decision forest regression model is the model.
However, Gal teaches generating a decision forest regression model and that a trained decision forest regression model is a model [0442 — The process of learning these differences may use algorithms that learn from and make predictions based on the data available (e.g., genetic algorithms and random decision forest algorithms)].
Gervais, Fox, Hsiung and Gal are analogous art.  They relate to predictive control systems using models.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known decision forest regression 
Regarding claim 14, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.  
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gervais and Fox in view of Webster et al. U.S. Patent No. 6209794 (hereinafter Webster).
Regarding claim 7, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above.  
Further, Gervais teaches the one or more processing circuits [0040-0041, Fig. 1 — training server 200 comprises a processing unit 210, memory 220, a communication interface 230… processing unit 210 comprises one or more processors] are configured to generate the predicted future performance of the physical building device based on the building device digital twin by: 
receiving current environmental inputs from the physical building device, wherein the current environmental inputs are recorded by the physical building device after the environmental inputs [0072 — receiving at least one environmental characteristic value from the at least one sensor 300. The at least one environmental characteristic value is received by the processing unit 110 via the communication interface 130. Step 520 is performed by the control module 112 executed by the processing unit 110 of the environment controller 100. This step has been described previously, and is illustrated in FIGS. 1 and 2. The environmental characteristic value(s) received at step 520 is (are) referred to as the current environmental characteristic 
generating outputs based on the building device digital twin and the received current environmental inputs [0115, 0125, Figs. 4, 6-7 — neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400 (device)) based on inputs (at least one environmental characteristic value received from the sensor(s) 300].
But the combination of Gervais and Fox fails to clearly specify generating simulated environmental outputs based on the device digital twin and the received environmental inputs.
However, Webster teaches generating simulated environmental outputs based on the device digital twin and the received environmental inputs [col. 9 lines 11-29 — the methodology predicts the temperature of the air as it exits the ducts 63 (environmental outputs). For example, another computer aided engineering method 120, such as an air conditioning simulation model, predicts the temperature of the air entering the occupant compartment 20 (environmental inputs) when the thermal management system 10 is in an air conditioning mode. The air conditioning simulation model (digital twin) develops a transfer function which relates a temperature of the recirculated air entering the inside air inlet opening 37 versus a temperature of the air discharged from the ducts 63].
Gervais, Fox and Webster are analogous art.  They relate to HVAC control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to determine the environmental output of an environmental control system and therefore its predicted performance, e.g. cooling/heating, to facilitate appropriate system adjustments to achieve the desired system functionality.
Regarding claim 15, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.  
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gervais and Fox in view of Khan et al. U.S. Patent Publication No. 20120259594 (hereinafter Khan).
Regarding claim 8, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above.  
Further, Gervais teaches the one or more processing circuits [0040-0041, Fig. 1 — training server 200 comprises a processing unit 210, memory 220, a communication interface 230… processing unit 210 comprises one or more processors] are configured: 
receive real-time environmental inputs from the physical building device [0072 — receiving at least one environmental characteristic value from the at least one sensor 300. The at least one environmental characteristic value is received by the processing unit 110 via the communication 130. Step 520 is performed by the control module 112 executed by the processing unit 110 of the environment controller 100. This step has been described previously, and is illustrated in FIGS. 1 and 2. The environmental characteristic value(s) received at step 520 is (are) referred to as the current environmental characteristic value(s); 0115, 0125, Figs. 4, 6-7 —  neural network inference engine uses the predictive model determined during the training phase, to infer an output (one or more commands for controlling the appliance 400 (device)) based on inputs (at least one environmental characteristic value received from the sensor(s) 300].
Further, Fox teaches presenting, via a user interface of a user device, information [present, via a user interface of a user device, the recommendation [0020-0022, Figs.1-2 — systems and methods for estimating or predicting HVAC air filter replacement status and optionally indicating a need for change (or other information) to a user… computing device 100 can assume various forms known in the art and capable of electronically executing the operations described below. For example, the computing device 100 can be, or can be provided as part of, a mobile device (e.g., mobile smart phone, tablet computer, personal digital assistant (PDA), laptop computer, media player, etc...  mobile device 126; 0047 — systems and methods of the present disclosure further include, at 210, providing (or conveying to) a user with information implicated by the determined replacement status. For example, where the determined replacement status indicates that the air filter 34 should be replaced, the prediction module 130 can operate to prompt sending or providing a corresponding warning or message to the use…  a mobile application for, for example, a homeowner where they could receive filter replacement notifications through the application].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and 
One of ordinary skill in the art would have been motivated to do this modification to conveniently communicate directly to a user, as taught by Fox [0002-0003, 0008, 0022, 0047].
But the combination of Gervais and Fox fails to clearly specify generating a three dimensional view of the building and the physical building device; and presenting, via a user interface of a user device, the three dimensional view of the building and the physical building device, and an indication of the received real-time environmental inputs.
However, Khan teaches generating a three dimensional view of the building and the physical building device; and presenting, via a user interface of a user device, the three dimensional view of the building and the physical building device, and an indication of the received real-time environmental inputs [0021 — Visualization processor 100 may be a computer workstation, personal computer, video game console, personal digital assistant, rendering engine, mobile phone, hand held device, smart phone, super-smart phone (user device); 0033, Fig. 2 — a system 200 for 3-D visualization of building data… temperature sensors; 0043-0044, Fig. 4B —  visualization of building module 210 based on the data collected from various sensors 212 that are located in or around building module 210. It should be noted that the data collected from various sensors is processed by visualization processor 100 to generate graphical presentations of visual objects that are then displayed in conjunction with corresponding BIM data models…. light sensors; 0047 — a visual representation using a text label may be provided to real time display].

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above building management system and method, as taught by the combination of Gervais and Fox, by incorporating the above limitations, as taught by Khan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide easily accessible and understandable real-time awareness to building occupants of current environmental conditions and to assist them with understanding the complex interacting factor by relating spatial and non-spatial data, as taught by Khan [0007].
Regarding claim 16, the combination of Gervais and Fox teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 8.  
Allowable Subject Matter
Claim(s) 5 and 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119